Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 21, 2017

                                       No. 04-17-00214-CV

                                      Amin Qassam ALI et al,
                                            Appellant

                                                 v.

                                    Nizarshah MOHAMMAD,
                                            Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CI10486
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER
        The reporter’s record was originally due on May 10, 2017. On May 16, 2017, the clerk of
this court notified the court reporter, Mary Beth Simpkins, that she is the court reporter
responsible for timely filing a portion of the reporter’s record in this appeal and that portion of
the reporter’s record is late. The clerk explained that the court reporter must file a notification of
late record within ten days or file the appropriate portion of the reporter’s record within thirty
days.

       The court reporter did not timely file a notification of late record, nor did she file the
appropriate portion of reporter’s record. Therefore, on June 4, 2017, we ordered Mary Beth
Simpkins to file the reporter’s record no later than July 14, 2017. Despite our order, Mary Beth
Simpkins has wholly failed to file the appropriate portion of the reporter=s record.

       We ORDER Mary Beth Simpkins to file the appropriate portion of the reporter=s
record in Appeal No. 04-17-00214-CV within twenty days of being served a copy of this
order. NO EXTENSIONS WILL BE GRANTED. If Mary Beth Simpkins fails to file the
reporter=s record in Appeal No. 04-17-00214-CV as ordered, Mary Beth Simpkins will be
ordered to appear and show cause why she should not be held in civil or criminal contempt
or otherwise sanctioned. See TEX. R. APP. P. 35.3(c), 37.3(a).

       We further ORDER the Clerk of this Court to have Mary Beth Simpkins personally
served with a copy of this order. We also ORDER the person who personally serves Mary
Beth Simpkins to file with this Court written proof of the date and time that Mary Beth
Simpkins was served with a copy of this order.

       We also ORDER the Clerk of this Court to mail a copy of this order to the trial judge, the
Honorable Laura Salinas. See TEX. R. APP. P. 35.3(c) (AThe trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed.@).




                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2017.

                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk